WOLF, J.
Ronald Descault challenges on appeal his resentencing for aggravated battery with a deadly weapon and with great bodily injury. Appellant raises two points, one of which we find has merit. The trial court improperly reclassified appellant’s offense from a second-degree felony to a first-degree felony. We find this case indistinguishable from Cabral v. State, 944 So.2d 1026 (Fla. 1st DCA 2006), and Webb v. State, 997 So.2d 469 (Fla. 2d DCA 2008), and thus, are constrained to remand for resentencing. Absent these and other similar decisions, we would find the reasoning of Judge Altenbernd’s dissent in Webb to be persuasive.
Reversed and remanded for resentenc-ing in accordance with this opinion.
LEWIS and THOMAS, JJ., concur.